Exhibit 10.1


bpinewlogo1.jpg [bpinewlogo1.jpg]






October 12, 2017




Dear Joe:
On behalf of Bridgepoint Education, Inc., (the “Company”), I am pleased to offer
you the temporary position of Interim Chief Financial Officer of the Company,
reporting directly to the Company’s Chief Executive Officer (“CEO”). We are
excited to be extending this offer of temporary employment to you and look
forward to your assistance during this transition period. The purpose of this
Offer Letter is to memorialize our understanding regarding your role as Interim
Chief Financial Officer.
1.Term; Renewal; Termination for Cause.
(a)You shall begin your temporary employment as Interim Chief Financial Officer
on October 13, 2017 and your temporary employment will end on April 13, 2018
(the “Initial Term”). The Company may, in its sole discretion, extend the term
of your temporary employment for additional one month periods by providing you
with advanced written notice (a “Renewal Period”) (the Initial Term and any
Renewal Period shall be referred to in this Offer Letter as the “Term”). You
will devote substantially all of your business time and attention to the Company
during the Term.
(b)The Company reserves the right to terminate your temporary employment
immediately for “Cause” as such term is defined in the Bridgepoint Education,
Inc. 2009 Stock Incentive Plan (as amended and restated May 10, 2017). If you
are terminated for “Cause” you will receive your earned but unpaid base salary
through your termination date.
2.Duties; Location.
(a)As Interim Chief Financial Officer, you will have the duties,
responsibilities and authority customarily associated with a public company
chief financial officer position and such other duties as may reasonably be
assigned to you by the CEO including, without limitation, participating in
earnings calls, signing and certifying necessary reports, and cooperating with
and assisting the Company in its efforts to find and retain a new Chief
Financial Officer and to transition your duties and responsibilities to such
person. Although it is anticipated that you will serve as the Interim Chief
Financial Officer through the end of the Term, it is possible we may appoint a
new Chief Financial Officer prior to the expiration of the Term. In such case,
you will remain a temporary employee, in the position of Special Assistant to
the CEO, and agree to fully and diligently perform the remaining duties assigned
to you by the CEO until the end of the Term.


8620 Spectrum Center Boulevard, San Diego, CA 92123

--------------------------------------------------------------------------------

Exhibit 10.1


bpinewlogo1.jpg [bpinewlogo1.jpg]


(b)Your office will be located at the Company’s headquarters at 8620 Spectrum
Center Blvd., San Diego, California and your duties will be primarily performed
there subject to requisite business travel.
3.Compensation; Expenses; Housing.
(a)Monthly Salary; No Cash Bonus; No Benefits. You will be paid a monthly base
salary of $80,000, payable in the time and manner that the Company customarily
pays its employees. As a temporary employee you will not be entitled to
participate in the Company’s cash bonus programs nor will you be entitled to
participate in the Company’s employee benefit plans including, without
limitation, the Executive Severance Plan.
(b)One-Time Restricted Stock Unit Award. Within thirty (30) days following your
start date you will be awarded restricted stock units with a grant date value of
$150,000, with 100% of the restricted stock units vesting on the last day of the
Initial Term, provided, that, if you die prior to the last day of the Initial
Term the restricted stock units shall fully vest on the date of your death. The
restricted stock units will be subject to the terms and conditions specified by
the Compensation Committee, the Bridgepoint Education, Inc. 2009 Stock Incentive
Plan (as amended and restated May 10, 2017), the award agreement that you must
execute as a condition of the grant, the Company’s insider trading policy, and
the Company’s compensation recoupment policy or policies as may be in effect
from time-to-time.
(c)Business Expenses. The Company will reimburse you for all necessary and usual
expenses incurred in connection with the performance of your duties for the
Company in accordance with our standard reimbursement policy.
(d)Housing. You will be entitled to corporate housing in accordance with Company
policy.
4.Indemnification. You will be indemnified to the fullest extent permitted by
law, from and against any and all liability, loss, damages or expenses incurred
as a result of, arising out of, or in any way related to, your service as
Interim Chief Financial Officer, in accordance with the Company’s Certificate of
Incorporation and bylaws. The Company will maintain a directors and officers
liability insurance policy (including tail coverage) covering you in your
capacity as Interim Chief Financial Officer. The Company’s obligation to
indemnify you will survive termination of this Agreement.
5.No Conflicting Obligations. By signing and returning this Offer Letter, you
are certifying and representing to us that you have not entered into any
agreement with any other company that prohibits you from working for the Company
or limits your ability to carry out the duties of Interim Chief Financial
Officer. You also agree that you have not taken and are not in possession of any
information from any other company that is marked as confidential and/or
proprietary or which you have reason to believe is confidential and/or
proprietary.


8620 Spectrum Center Boulevard, San Diego, CA 92123

--------------------------------------------------------------------------------

Exhibit 10.1


bpinewlogo1.jpg [bpinewlogo1.jpg]


6. Proprietary Information and Inventions Agreement; Company Policies; Return of
Company Property. This offer is contingent upon you signing our standard form of
Proprietary Information and Inventions Agreement. During your temporary
employment, you will be required to adhere to the Company’s policies and
procedures, including the Company employee handbook.
7.Governing Law. This Offer Letter is governed by and enforced in accordance
with the laws of the State of California, without regard to its choice of law
provisions.
8.Dispute Resolution. You agree that any controversy or claim relating to this
Agreement or any breach thereof, and any claims you may have arising from or
relating to your temporary employment with the Company or that the Company may
have against you arising from or relating to your temporary employment with the
Company, of any nature whatsoever, other than those prohibited by law, will be
settled solely and finally by binding arbitration in San Diego, California
before a single neutral arbitrator in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association (“AAA”)
then in effect in the State of California, which can be found at www.adr.org,
and for which you can request a copy from the Company, and judgment upon such
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof, provided that this Section 9 will not be construed to eliminate or
reduce any right the Company or you may otherwise have to obtain a temporary
restraining order or a preliminary or permanent injunction to enforce any of the
covenants contained in this Agreement before the matter can be heard in
arbitration. The arbitrator shall issue written findings of fact and conclusions
of law.
9.Cooperation. Following your termination of temporary employment, you agree
that, upon the Company’s request, you will cooperate with and assist the
Company, its affiliates, and their respective legal counsel at any time and in
any manner required by the Company, one or more of its affiliates, or its legal
counsel in connection with any litigation, investigations, legal process, or
similar matters involving events of which you have knowledge as a result of your
temporary employment as Interim Chief Financial Officer. In the event of such
requested cooperation, the Company shall reimburse you for your reasonable
out-of-pocket expenses and, for your cooperation, you will be compensated at an
hourly rate equivalent to your monthly base salary rate. Notwithstanding the
foregoing, you shall not have the right to retain independent legal counsel, at
the Company’s expense, without prior written approval of the Company.
This Offer Letter supersedes and replaces any prior understandings or
agreements, whether oral, written or implied, between you and the Company
regarding the matters described in this Offer Letter. If you agree with the
terms of this Offer Letter, please sign and date one copy of this Letter in the
space below and return it to Diane.Thompson@bpiedu.com.


8620 Spectrum Center Boulevard, San Diego, CA 92123

--------------------------------------------------------------------------------

Exhibit 10.1


bpinewlogo1.jpg [bpinewlogo1.jpg]




We are thrilled to welcome you to our team! Please let me know if you have any
questions.


Very truly yours,


/s/ Andrew Clark


Andrew Clark
Chief Executive Officer                        


JOSEPH D’AMICO:




/s/ Joseph D'Amico


Date: 10/12/17




8620 Spectrum Center Boulevard, San Diego, CA 92123